


Exhibit 10.8.21

 

RECORDING REQUESTED BY, AND

WHEN RECORDED RETURN TO:

 

Latham & Watkins

633 W. 5th Street

Los Angeles, CA 90071

Attn:  Mary Ruhl, Esq.

 

 

INSTRUCTIONS TO COUNTY RECORDER:

Index this document as

(1)  Deed of Trust and

(2)  a fixture filing

 

Assessor’s Parcel No(s).:  143-130-013 and 143-040-066

 

 

DEED OF TRUST, ABSOLUTE ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

 

Effective as of May 17, 2002

 

Made by

 

WESTAFF SUPPORT, INC.

 

as Trustor,

 

to

 

CHICAGO TITLE COMPANY

 

as Trustee,

 

for the benefit of

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

as Agent,

 

as Beneficiary

 

--------------------------------------------------------------------------------


 

 

 

 

DEED OF TRUST, ABSOLUTE ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

 

THIS DEED OF TRUST, ABSOLUTE ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING (this “Deed of Trust”) is made as of May 16, 2002, but not
effective until May 17, 2002 by WESTAFF SUPPORT, INC., a California corporation,
having an address at P.O. Box 9280, 301 Lennon Lane, Walnut Creek, CA 94598
(“Trustor”), to CHICAGO TITLE COMPANY, having an address at 590 Y gnacio Valley
Road, Suite 300, Walnut Creek, CA 94596 (“Trustee”), for the benefit of GENERAL
ELECTRIC CAPITAL CORPORATION (in its individual capacity, “GE Capital”), as
agent for the US Revolving Lenders, the Term Lenders and the UK Revolving
Lenders (each as defined in the Multicurrency Credit Agreement defined below)
and as a Lender (together with its permitted successors and assigns,
“Beneficiary”).

 

RECITALS:

 

A.            Reference is hereby made to that certain Multicurrency Credit
Agreement dated as of May 17, 2002, by and among Beneficiary, Westaff (USA)
Inc., a California corporation (“Westaff (USA)”), Westaff (CA), Inc., a
California corporation (“WCA”), Westaff Limited Partnership, a Delaware limited
partnership (“WLP”), Westaff (U.K.) Limited, a limited liability company
incorporated under the laws of England and Wales (“UK Borrower”) and Trustor
(each of Westaff (USA), WCA and WLP are sometimes referred to individually as a
“US Borrower” and collectively as the “US Borrowers”, and each US Borrower, the
UK Borrower and Trustor are sometimes referred to as a “Borrower” and
collectively, as the “Borrowers”) (the “Credit Agreement”).

 

B.            Pursuant to the Credit Agreement, Lenders have or shall extend
revolving and term credit facilities to Borrowers of up to Fifty-Nine Million
Dollars ($59,000,000), or its US Dollar Equivalent (as defined in the Credit
Agreement), in the aggregate, for the purpose of refinancing certain
indebtedness of Westaff (USA) and UK Borrower, repaying certain intercompany
loans made to US Borrower, and providing (a) working capital financing for
Borrowers, (b) funds for other general corporate purposes of Borrowers and
(c) funds for other purposes permitted under the Credit Agreement; and for these
purposes, Lenders (as defined in the Credit Agreement) are willing to make
certain loans and other extensions of credit to Borrowers up to such amounts
pursuant to the terms of the Credit Agreement.

 

C.            Subject to the terms and conditions of the Credit Agreement, the
US Revolving Lenders and UK Revolving Lenders have agreed to make available to
US Borrowers and UK Borrower financing pursuant to the Revolving Loan (as
defined in the Credit Agreement) and the Term Lenders have agreed to make
available to Trustor term loan financing in the maximum amount of Five Million
Dollars ($5,000,000), evidenced by certain promissory notes to the order of the
Lenders (the “Term Notes”).

 

D.            Trustor has agreed to secure all of its obligations under the Loan
Documents (as defined in the Credit Agreement) by granting to Beneficiary a
security interest in and lien upon substantially all existing and after-acquired
personal and real property of Trustor.

 

 

 

--------------------------------------------------------------------------------


 

E.             Trustor has agreed to enter into this Deed of Trust in compliance
with its obligation to grant to Beneficiary a security interest in and lien upon
substantially all existing and after-acquired personal and real property of
Trustor.

 

F.             In consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Trustor has agreed to execute this Deed of Trust.  Unless otherwise specifically
defined or used in this Deed of Trust to the contrary, capitalized terms shall
have the meanings as set forth in the Credit Agreement.

 

ARTICLE I.  DEED OF TRUST

 

1.1           Grant.  For the purposes of and upon the terms and conditions in
this Deed of Trust, Trustor does hereby grant, convey, mortgage, transfer,
bargain, and assign to Trustee, and successors and assigns of Trustee, in trust
for the benefit of Beneficiary, with power of sale and right of entry and
possession, all of Trustor’s right, title and interest, whether now owned or
hereafter acquired, in or to all of the following property, rights and interests
listed in subsections (a) through (k) below (hereinafter collectively referred
to as the “Secured Property”):

 

(a)           the real property described in Exhibit A attached hereto and
incorporated herein by reference (the “Property”);

 

(b)           all buildings and improvements now or hereafter located on the
Property (the “Improvements”);

 

(c)           all of the estate, right, title, claim or demand of any nature
whatsoever of Trustor, either in law or in equity, in possession or expectancy,
in and to the Property and the Improvements or any part thereof;

 

(d)           all easements, rights-of-way, gores of land, streets, ways,
alleys, passages, sewer rights, waters, water courses, water rights and powers,
and all estates, rights, titles, interests, privileges, liberties, tenements,
hereditaments, and appurtenances of any nature whatsoever, in any way belonging,
relating or pertaining to the Property and Improvements (including, without
limitation, any and all development rights, air rights or similar or comparable
rights of any nature whatsoever now or hereafter appurtenant to the Property or
now or hereafter transferred to the Property) and all land lying in the bed of
any street, road or avenue, opened or proposed, in front of or adjoining the
Property to the center line thereof;

 

(e)           all machinery, apparatus, equipment, fittings, fixtures and other
property of every kind and nature whatsoever owned by Trustor, or in which
Trustor has or shall have an interest, now or hereafter located upon the
Property or Improvements, or appurtenances thereto, or usable in connection with
the present or future operation and occupancy of the Property or Improvements
and all building equipment, materials and supplies of any nature whatsoever
owned by Trustor, or in which Trustor has or shall have an interest, now or
hereafter located upon the Property or Improvements (collectively, the
“Equipment”);

 

 

2

--------------------------------------------------------------------------------


 

(f)            all awards or payments, including interest thereon, and the right
to receive the same, which may be made with respect to the Property or
Improvements whether from the exercise of the right of eminent domain (including
any transfer made in lieu of the exercise of said right), or for any other
injury to or decrease in the value of the Property or Improvements;

 

(g)           all right, title and interest of Trustor in and to any and all
leases now or hereafter on or affecting the Property, whether written or oral,
and (to the extent assignable) all licenses and other agreements for use or
occupancy of the Property, together with all security therefor and deposits
thereunder and all guaranties thereof and all monies payable thereunder;

 

(h)           all rents, awards, deposits (other than security deposits in
respect of leases), issues, profits, payments, income, revenues, proceeds
reimbursements and/or accounts receivable derived from the sale, lease,
sublease, license, concession or other grant of the right of the use and
occupancy of any portion of the Property or the Improvements;

 

(i)            all proceeds of and any unearned premiums on any insurance
policies covering the Property, Improvements or Equipment, including, without
limitation, the right to receive and apply the proceeds of any insurance,
judgments, or settlements made in lieu thereof, for damage to the Property,
Improvements or Equipment;

 

(j)            the right, in the name and on behalf of Trustor, to appear in and
defend any action or proceeding brought with respect to the Property,
Improvements or Equipment and to commence any action or proceeding to protect
the interest of Beneficiary in the Property, Improvements or Equipment; and

 

(k)           all proceeds of each of the foregoing.

 

TO HAVE AND TO HOLD the above granted and described Secured Property unto
Trustee, and its successors and assigns, forever.

 

ARTICLE II.  OBLIGATIONS SECURED

 

2.1           Obligations Secured.  Trustor makes this grant and assignment for
the purpose of securing the following obligations (the “Obligations”):

 

(a)           Full and punctual payment by Trustor to Beneficiary of all sums at
any time owing by Trustor under the Term Notes, under the Credit Agreement
(including Trustor’s obligations under the guaranty contained therein of the
obligations of US Borrowers) and the other Loan Documents (as defined in the
Credit Agreement);

 

(b)           Full and punctual payment and performance of all covenants and
obligations of Trustor under this Deed of Trust including, without limitation,
indemnification obligations, and advances made to protect the Secured Property;

 

3

--------------------------------------------------------------------------------


 

(c)           Full and punctual performance and observance by Trustor of each
other term, covenant, agreement, requirement, condition and other provision to
be performed or observed by Trustor under the Loan Documents (as defined in the
Credit Agreement);

 

(d)           Full and punctual payment and performance of all future advances
and other obligations that the then record owner of all or part of the Secured
Property may agree to pay and/or perform (whether as principal, surety or
guarantor) for the benefit of Beneficiary, when such future advance or
obligation is evidenced by a writing which recites that it is secured by this
Deed of Trust;

 

(e)           All interest and charges on all Obligations secured hereby; and

 

(f)            All modifications, extensions and renewals of any of the
Obligations of Trustor, however evidenced, including, without limitation: 
(i) modifications of the required principal payment dates or interest payment
dates or both under the Credit Agreement, as the case may be, deferring or
accelerating payment dates wholly or partly; or (ii) amendments, modifications,
extensions or renewals at a different rate of interest of the Credit Agreement,
whether or not any such amendment, modification, extension or renewal of the
Credit Agreement is evidenced by a new or additional promissory note or notes.

 

2.2           Obligations.  The term “Obligations” is used herein in its
broadest and most comprehensive sense and shall be deemed to include, without
limitation, all interest and charges, prepayment charges, late charges or loan
fees at any time accruing or assessed on any of the Obligations of Trustor.

 

2.3           Incorporation.  All terms and conditions of the Loan Documents
which evidence any of the Obligations are incorporated herein by this
reference.  All persons who may have or acquire an interest in the Secured
Property shall be deemed to have notice of the terms of the Obligations.

 

ARTICLE III.  ABSOLUTE ASSIGNMENT OF LEASES AND RENTS

 

3.1           Assignment.  Trustor irrevocably assigns to Beneficiary all of
Trustor’s right, title and interest in, to and under:  (a) all present and
future leases of the Secured Property or any portion thereof, if any, all
licenses and agreements relating to the management, leasing or operation of the
Secured Property or any portion thereof, and all other agreements of any kind
relating to the use and occupancy of the Secured Property or any portion
thereof, whether such leases, licenses and agreements are now existing or
entered into after the date hereof (the “Leases”), provided, that it is
acknowledged that the Secured Property is currently used by Trustor for the
operation of Trustor’s business; and (b) the rents, issues, deposits and profits
payable and all rights and benefits accruing to Trustor under the Leases, if any
(the “Rents”).  The term “Leases” shall also include all guaranties of and
security for the tenants’ performance thereunder, and all amendments,
extensions, renewals or modifications thereto which are permitted hereunder. 
This is a present and absolute assignment, not an assignment for security
purposes only, and Beneficiary’s right to the Leases and Rents is not contingent
upon, and may be exercised without, possession of the Secured Property.

 

4

--------------------------------------------------------------------------------


 

3.2           Grant of License.  Beneficiary confers upon Trustor a revocable
license (the “License”) to collect and retain the Rents as they become due and
payable, until the occurrence of an Event of Default (as hereinafter defined). 
Upon an Event of Default, the License shall be automatically revoked and
Beneficiary may collect and apply the Rents pursuant to the terms hereof without
notice and without taking possession of the Secured Property.  All Rents
thereafter collected by Trustor shall be held by Trustor as trustee under a
constructive trust for the benefit of Beneficiary.  Trustor hereby irrevocably
authorizes and directs the tenants under the Leases to rely upon and comply with
any notice or demand by Beneficiary for the payment to Beneficiary of any rental
or other sums which may at any time become due under the Leases, or for the
performance of any of the tenants’ undertakings under the Leases, and the
tenants shall have no right or duty to inquire as to whether any Event of
Default has actually occurred or is then existing.  Trustor hereby relieves the
tenants from any liability to Trustor by reason of relying upon and complying
with any such notice or demand by Beneficiary.  Beneficiary may apply, in its
sole discretion, any Rents so collected by Beneficiary against any Obligation or
any other obligation of Trustor or any other person or entity, under any
document or instrument related to or executed by Trustor in connection with the
Loan Documents, whether existing on the date hereof, or hereafter arising. 
Collection of any Rents by Beneficiary shall not cure or waive any Event of
Default or notice of default or invalidate any acts done pursuant to such
notice.

 

3.3           Effect of Assignment.  The foregoing irrevocable assignment shall
not cause Beneficiary to be:  (a) a mortgagee in possession; (b) responsible for
or liable for the control, care, management or repair of the Secured Property or
for performing any of the terms, agreements, undertakings, obligations,
representations, warranties, covenants and conditions of the Leases;
(c) responsible or liable for any waste committed on the Secured Property by the
tenants under any of the Leases or by any other parties; for any dangerous or
defective condition of the Secured Property; or for any negligence in the
management, upkeep, repair or control of the Secured Property resulting in a
loss or injury or death to any tenant, licensee, employee, invitee or other
person; or (d) responsible for or obliged by any duty to produce rents or
profits.  Beneficiary shall not directly or indirectly be liable to Trustor or
any other person as a consequence of:  (i) the failure to exercise any of the
rights, remedies or powers granted to Beneficiary hereunder; or (ii) the
exercise of any of the rights, remedies or powers granted to Beneficiary
hereunder, with the exception of Beneficiary’s or Trustee’s gross negligence or
willful misconduct in such exercise; or (iii) the failure or refusal of
Beneficiary to perform or discharge any obligation, duty or liability of Trustor
arising under the Leases prior to any foreclosure of Beneficiary’s interest in
the Secured Property or transfer of the Secured Property by deed in lieu of
foreclosure.

 

3.4           Covenants.  During the occurrence of an Event of Default hereunder
Trustor shall not, without the consent of Beneficiary:  (a) materially alter,
modify or change the terms of any Lease; (b) terminate or cancel any Lease;
(c) accept prepayments of the Rents for a period of more than one (1) month in
advance; (d) terminate or cancel any guaranties of any Lease; or (e) further
assign the whole or any part of the Rents.  Trustor shall (i) fulfill or perform
each and every provision of the Leases on the part of Trustor to be fulfilled or
performed, (ii) promptly send copies of all notices of default which Trustor
shall send or receive under the Leases to Beneficiary, and (iii) enforce the
performance or observance of the provisions thereof by the tenants thereunder,
which enforcement may include termination of any such Lease in the

 

5

--------------------------------------------------------------------------------


 

event of a default thereunder.  Nothing contained in this Section shall be
construed as imposing on Beneficiary any of the obligations of the lessor under
the Leases.

 

ARTICLE IV.  SECURITY AGREEMENT AND FIXTURE FILING

 

4.1           Security Interest.  Trustor hereby grants and assigns to
Beneficiary a security interest, to secure payment and performance of all of the
Obligations of Trustor, in all of the following described personal property in
which Trustor now or at any time hereafter has any interest (collectively, the
“Collateral”):

 

All goods, building and other materials, supplies, work in process, equipment,
machinery, fixtures, furniture, furnishings, signs and other personal property,
wherever situated, which are or are to be incorporated into, used in connection
with, or appropriated for use on the real property and the improvements situated
thereon as described on Exhibit A attached hereto and incorporated by reference
herein (to the extent the same are not effectively made a part of the Property
pursuant to Section 1.1 above); together with all rents, issues, deposits and
profits of the Secured Property (to the extent, if any, they are not subject to
Article III above); all inventory, accounts, cash receipts, deposit accounts,
accounts receivable, contract rights, letter of credit rights, general
intangibles, chattel paper, instruments, documents, notes, drafts, letters of
credit, insurance policies, insurance and condemnation awards and proceeds, any
other rights to the payment of money, trade names, trademarks and service marks
arising from or related to the Secured Property or any business now or hereafter
conducted thereon by Trustor; all permits, consents, approvals, licenses,
authorizations and other rights granted by, given by or obtained from, any
governmental entity with respect to the Secured Property; all deposits or other
security now or hereafter made with or given to utility companies by Trustor
with respect to the Secured Property; all advance payments of insurance premiums
made by Trustor with respect to the Secured Property; all plans, drawings and
specifications relating to the Secured Property; deposits, accounts, refunds,
cost savings and payments of any kind related to the Secured Property or any
portion thereof; together with all replacements and proceeds of, and additions
and accessions to, any of the foregoing; together with all books, records and
files relating to any of the foregoing.

 

This Deed of Trust constitutes a financing statement filed as a fixture filing
pursuant to the provisions of Division 9 of the California Uniform Commercial
Code, (“CUCC”) with respect to those portions of the Secured Property consisting
of goods which are or are to become fixtures relating to the Secured Property. 
The addresses of Trustor (Debtor) and Beneficiary (Secured Party) are set forth
in Section 5.8 below.  Terms used in the description of the Collateral and not
specifically defined shall have the meaning given such terms in the CUCC.

 

4.2           Representations and Warranties.  Trustor represents and warrants
that:  (a) Trustor has, or will have, good title to the Collateral; and
(b) Trustor has not previously assigned or encumbered the Collateral, and no
financing statement covering any of the Collateral has been delivered to any
other person or entity.

 

4.3           Rights of Beneficiary.  In addition to Beneficiary’s rights as a
“Secured Party” under the CUCC, Beneficiary may, but shall not be obligated to,
at any time without

 

6

--------------------------------------------------------------------------------


 

notice (except as otherwise provided herein) and at the reasonable expense of
Trustor:  (a) give notice to any person of Beneficiary’s rights hereunder and
enforce such rights at law or in equity; (b) insure, protect, defend and
preserve the Collateral or any rights or interests of Beneficiary therein;
(c) inspect the Collateral, provided such inspection is conducted in accordance
with the Credit Agreement; and (d) with Trustor’s consent or otherwise following
an Event of Default, endorse, collect and receive any right to payment of money
owing to Trustor under or from the Collateral.

 

4.4           Rights of Beneficiary upon an Event of Default.  Upon the
occurrence of an Event of Default under this Deed of Trust, then in addition to
all of Beneficiary’s rights as a “Secured Party” under the CUCC or otherwise at
law:

 

(a)           Beneficiary may (i) upon written notice, require Trustor to
assemble any or all of the Collateral and make it available to Beneficiary at
the Property; (ii) without prior notice, enter upon the Property or other place
where any of the Collateral may be located and take possession of, collect,
sell, and dispose of any or all of the Collateral, and store the same at
locations acceptable to Beneficiary at Trustor’s expense; (iii) sell, assign and
deliver at any place or in any lawful manner all or any part of the Collateral
and bid and become purchaser at any such sales; and

 

(b)           Beneficiary may, for the account of Trustor and at Trustor’s
expense:  (i) operate, use, consume, sell or dispose of the Collateral as
Beneficiary deems appropriate for the purpose of performing any or all of the
Obligations; (ii) enter into any agreement, compromise, or settlement, including
insurance claims, which Beneficiary may deem desirable or proper with respect to
any of the Collateral; and (iii) endorse and deliver evidences of title for, and
receive, enforce and collect by legal action or otherwise, all indebtedness and
obligations now or hereafter owing to Trustor in connection with or on account
of any or all of the Collateral.

 

Notwithstanding the above, in no event shall Beneficiary be deemed to have
accepted any property other than cash in satisfaction of any obligation of
Trustor to Beneficiary unless Beneficiary shall make an express written election
of said remedy under the CUCC or other applicable law.

 

4.5           Power of Attorney.  Trustor hereby irrevocably appoints
Beneficiary as Trustor’s attorney-in-fact (such agency being coupled with an
interest) for the sole purpose of preparing, filing or recording, in
Beneficiary’s name, or in the name of Trustor, financing statements,
continuation statements, applications for registration and like papers necessary
to create, perfect or preserve any of Beneficiary’s security interests and
rights in or to any of the Collateral (provided such appointment shall not
obligate Beneficiary to take any such action), and, upon an Event of Default
hereunder, taking any other action required of Trustor; provided, however, that
Beneficiary as such attorney-in-fact shall be accountable only for such funds as
are actually received by Beneficiary.

 

4.6           Possession and Use of Collateral.  During the occurrence of an
Event of Default hereunder, the Collateral will be kept at the Property and,
except for Obsolete Collateral (as defined in Section 5.6 below) or as otherwise
permitted in this Section, will not be removed

 

7

--------------------------------------------------------------------------------


 

therefrom without the consent of Beneficiary.  So long as no Event of Default
exists under this Deed of Trust, Trustor may possess, use, move, transfer, sell
and/or dispose of any of the Collateral to the extent not otherwise prohibited
by the Credit Agreement.

 

ARTICLE V.  RIGHTS AND DUTIES OF THE PARTIES

 

5.1           Warranty of Title.  Trustor represents and warrants that it has
fee simple title to the Property and Improvements, and good and marketable title
to the Equipment and the balance of the Secured Property, and that this Deed of
Trust is a first and prior lien on the Secured Property free and clear of all
encumbrances and liens having priority over the first lien of this Deed of
Trust, except for (a) liens for real estate taxes and assessments not yet due
and payable, (b) the exceptions to title (“Permitted Exceptions”) referred to in
the title policy issued to Beneficiary by Chicago Title Insurance Company as
policy number 1077449 in connection with the closing of the Loans (the “Title
Policy”), and (c) zoning restrictions, easements, licenses and other
restrictions on the use of the Property or minor irregularities in title
thereto, which do not materially impair the use, value or marketability of the
Property.  In addition, Trustor represents and warrants that Trustor has full
power, authority and right to deliver and perform this Deed of Trust and convey
and encumber Trustor’s interest in the Secured Property.  Trustor also
represents and warrants that (i) Trustor is now, and after giving effect to this
Deed of Trust will be in, a solvent condition, (ii) the execution and delivery
of this Deed of Trust by Trustor does not constitute a “fraudulent conveyance”
within the meaning of Title 11 of the United States Code as now constituted or
under any other applicable statute, and (iii) no bankruptcy or insolvency
proceedings are pending or contemplated by or against Trustor.

 

5.2           Taxes and Assessments.

 

(a)           Subject to Trustor’s right to contest such payments pursuant to
Section 5.2(b) below, Trustor shall pay all taxes, assessments, water rates and
sewer rents, now or hereafter levied or assessed or imposed against the Secured
Property or any part thereof (the “Taxes”) and all ground rents, maintenance
charges, other impositions, and other charges, now or hereafter levied or
assessed or imposed against the Secured Property or any part thereof (the “Other
Charges”) as the same become due and payable.  With the exception of any
Permitted Encumbrances, Trustor shall not suffer and shall promptly cause to be
paid and discharged any lien or charge whatsoever which may be or become a lien
or charge against the Secured Property, and shall promptly pay for all utility
services provided to the Secured Property.  Trustor shall furnish to
Beneficiary, at the request of Beneficiary, receipts for the payment of the
Taxes and the Other Charges prior to the date the same become delinquent.

 

(b)           Provided that no Event of Default is then occurring, Trustor may,
in good faith and with due diligence, contest or cause to be contested the
validity or amount of any such Taxes or Other Charges without paying the same as
provided in Section 5.2(a) above, provided that:

 

(i)            such contest shall have the effect of preventing or Trustor shall
otherwise prevent the collection of the Taxes or Other Charges so contested and
the sale

 

8

--------------------------------------------------------------------------------


 

or forfeiture of the Secured Property or any part thereof or interest therein to
satisfy the same; and

 

(ii)           Trustor has notified Beneficiary in writing of the intention of
Trustor to contest the same or to cause the same to be contested before any of
such Taxes or Other Charges have been materially increased by any interest,
penalties, or costs; and

 

(iii)          Trustor has deposited with Beneficiary cash, a bond or other
security reasonably acceptable to Beneficiary in an amount equal to one hundred
ten percent (110%) (or such higher amount as may be required by law) of the
amounts being contested which exceed Two Hundred Fifty Thousand Dollars
($250,000) in the aggregate and any additional interest, charge or penalty
arising from such contest.

 

Trustor shall keep Beneficiary generally advised of the status of any contest as
it continues and shall promptly provide any information requested by Beneficiary
with respect thereto.  If Trustor fails to prosecute such contest with due
diligence or fails to maintain sufficient funds or security on deposit as
hereinabove provided, or, if any of the other conditions to such contest are no
longer being satisfied or if there has been a final disposition of such contest
or if such contest has been discontinued, without satisfaction of the
outstanding amount of Taxes or Other Charges due, Beneficiary may, at its
option, within ten (10) days following Beneficiary’s written notice to Trustor
(or such shorter period of time necessary in Beneficiary’s opinion to prevent
the sale or forfeiture of the Secured Property or any part thereof or interest
therein), apply the monies and in connection therewith liquidate any investments
of cash deposited with Beneficiary, in payment of, or on account of, such Taxes
or Other Charges, as applicable, or any portion thereof then unpaid, including
all penalties and interest thereon.  If the amount of the money so deposited is
insufficient for the payment in full of such Taxes or Other Charges, as
applicable, including all penalties and interest thereon, Trustor shall
forthwith, upon demand, either deposit with Beneficiary a sum that, when added
to such funds then on deposit, is sufficient to make such payment in full, or,
if Beneficiary has applied funds on deposit on account of such Taxes or Other
Charges, as applicable, pay to the applicable taxing authority the amount
sufficient to fully satisfy the outstanding Taxes or Other Charges due. 
Provided that no Event of Default shall then exist hereunder, Beneficiary shall,
if so requested in writing by Trustor, after final disposition of such contest
and upon Trustor’s delivery to Beneficiary of an official bill for such Taxes or
Other Charges, apply the money so deposited in full payment of such Taxes or
Other Charges or that part thereof then unpaid, including all penalties and
interest thereon, and apply any excess to the Revolving Loan in accordance with
the Credit Agreement, unless Trustor has paid all such Taxes or Other Charges,
together with all penalties and interest thereon, and has provided Beneficiary
with evidence satisfactory to Beneficiary of such payment, in which event
Beneficiary shall apply such money to the Revolving Loan in accordance with the
Credit Agreement.  All monies deposited with Beneficiary pursuant to this
Section 5.2(b) are hereby pledged and conveyed to Beneficiary as additional
security for all amounts which now or at any time may be due to Beneficiary
under the Loan Documents.  Upon the occurrence of an Event of Default,
Beneficiary shall have the right to apply any and all monies held pursuant to
this

 

9

--------------------------------------------------------------------------------


 

Section 5.2(b) to the payment of the Taxes or Other Charges being contested or
to any or all of the Obligations, in such order and manner as Beneficiary may
elect.

 

5.3           Insurance.

 

(a)           Trustor shall provide, maintain and deliver to Beneficiary an “all
risk” property damage insurance policy (insuring against loss by hazards
included within the term “extended coverage”), vandalism and malicious mischief
insurance, flood insurance and, subject to the proviso set forth in
Section 5.3(c) below, any other type or form of hazard or property damage
insurance reasonably required by Beneficiary or governmental law or regulation
from time to time, covering the Property and all Improvements located thereon in
an amount not less than the full replacement cost of the Property and such
Improvements (without regard to depreciation), naming Beneficiary as the
beneficiary/mortgagee and with loss payable to Beneficiary, and which shall not
provide for a deductible amount greater than Five Thousand Dollars ($5,000)
without the consent of Beneficiary; provided, however, that Beneficiary may only
require flood insurance if all or any portion of the Improvements is or becomes
located in a special flood hazard area.  At Beneficiary’s request, but not more
frequently than once annually, Trustor shall deliver to Beneficiary such
evidence as Beneficiary deems reasonably satisfactory that such full replacement
cost insurance (both in amount and coverage) is in force.

 

(b)           Trustor shall also provide, maintain and deliver to Beneficiary
(i) commercial general liability insurance for personal injury, bodily injury,
death and property damage liability in amounts not less than One Million Dollars
($1,000,000) per occurrence (together with a Twenty-five Million Dollar
($25,000,000) umbrella policy), or such other amount as Beneficiary may, in
Beneficiary’s sole reasonable discretion, require from time to time, and naming
Beneficiary and the Lenders as additional insureds, and which shall not provide
for a deductible amount greater than Two Hundred Fifty Thousand Dollars
($250,000) without the consent of Beneficiary; (ii) such policies of workers
compensation and similar insurance required by applicable law, and (iii) subject
to the proviso set forth in Section 5.3(c) below, such other policies of
insurance as Beneficiary shall reasonably require or any governmental authority
having jurisdiction over the Property or the Trustor shall from time to time
require.

 

(c)           Trustor shall maintain all required insurance in companies,
amounts, coverages and forms reasonably satisfactory to and approved by
Beneficiary; provided, however, that Trustor shall not be required to maintain
insurance coverages or coverage amounts which are greater than or otherwise in
excess of the coverages customarily maintained by owners of similarly situated
properties located in the geographic area surrounding the Property.  Neither
Beneficiary nor Trustee shall, by reason of accepting, rejecting, approving or
obtaining insurance incur any liability for (i) the existence, nonexistence,
form or legal sufficiency thereof, (ii) the solvency of any insurer, or
(iii) the payment of losses.  All such policies or certificates of insurance
shall stipulate that Beneficiary is to receive written notice thirty (30) days
prior to any modification or cancellation (or ten (10) days in the case of any
cancellation due to Trustor’s failure to pay premiums when due); shall contain a
waiver of subrogation against Beneficiary; and shall be primary and
non-contributory to any other insurance Beneficiary may possess. 

 

10

--------------------------------------------------------------------------------


 

Upon Beneficiary’s request Trustor shall deliver certificates to Beneficiary
evidencing such policies of insurance and payment of the premiums therefor. 
Sums paid to Beneficiary by any insurer shall be applied in accordance with the
Credit Agreement.

 

5.4           Insurance and Condemnation Proceeds.

 

(a)           Assignment of Claims.  Trustor absolutely and irrevocably assigns
to Beneficiary all of the following rights, claims and amounts (collectively,
“Claims”), all of which shall be paid to Beneficiary unless otherwise set forth
in the Credit Agreement:  (i) all awards of damages and all other compensation
payable directly or indirectly by reason of a condemnation or proposed
condemnation for public or private use affecting all or any part of, or any
interest in, the Secured Property; (ii) all other claims and awards for damages
to or decrease in value of all or any part of, or any interest in, the Secured
Property; (iii) all proceeds of any insurance policies payable by reason of loss
sustained to all or any part of the Secured Property, whether or not such
insurance policies were required under this Deed of Trust or by Beneficiary; and
(iv) all interest which may accrue on any of the foregoing.  Trustor shall give
Beneficiary prompt written notice of the occurrence of any casualty affecting
greater than five percent (5%) of the value of the Property, or the institution
of any proceedings for eminent domain or for the condemnation of, the Secured
Property or any portion thereof.  So long as no Event of Default has occurred
and is continuing at the time, Trustor shall have the right to adjust,
compromise and settle any Claim of $250,000 or less without the consent of
Beneficiary, provided, however, all awards, proceeds and other sums described
herein payable in relation to any Claims shall continue to be payable directly
to Beneficiary and applied in accordance with the Credit Agreement.  During the
occurrence of an Event of Default Beneficiary may commence, appear in, defend or
prosecute any Claim and may adjust, compromise and settle all Claims (except for
Claims which Trustor may settle as provided herein), but shall not be
responsible for any failure to commence, appear in, defend, prosecute or collect
any such Claim regardless of the cause of the failure.  All awards, proceeds and
other sums described herein shall be payable to Beneficiary, and each insurance
company which has issued an insurance policy with respect to the Secured
Property is hereby authorized and directed to make payment for all losses
covered by such insurance policy to Beneficiary alone, and not to Beneficiary
and Trustor jointly.  Trustor agrees to execute all documents and make all
deliveries required in order to permit adjustment and payment of insurance
proceeds as provided above.

 

5.5           Maintenance of the Secured Property.

 

(a)           Trustor shall (i) keep the Secured Property in good and safe
condition and repair, free from waste, including, making all repairs and
replacements, structural or nonstructural, foreseen or unforeseen, ordinary or
extraordinary, as the same become necessary or appropriate, to keep the Secured
Property in good and safe condition and repair, (ii) pay all operating costs of
the Secured Property, (iii) complete, within a reasonable time, and pay for any
building or buildings or other Improvements now or at any time in the process of
erection upon the Property, (iv) comply with any restrictions and covenants of
record with respect to the Property and the use thereof, and (v) perform

 

11

--------------------------------------------------------------------------------


 

all agreements, undertakings and functions necessary to operate and maintain the
Secured Property as currently operated.

 

(b)           Without the prior written consent of Beneficiary, Trustor shall
not cause, suffer or permit any (i) (x) Material Alterations of the Property or
the Improvements except (A) as required by any applicable law, or (B) as
permitted or required to be made by the terms of any Leases approved by
Beneficiary (with respect to work in any space demised thereunder), or
(y) demolition or removal of any portion of the Improvements or Equipment except
for the removal of any such portion which is simultaneously replaced with
equivalent materials or which are worn out, obsolete or no longer used or useful
in connection with the operation of the Property (“Obsolete Collateral”) and the
removal of which shall not adversely affect the use or operation of the
Improvements.  Without the prior written consent of Beneficiary, Trustor shall
not cause, suffer or permit any (i) change in the intended use or occupancy of
the Property for which the Improvements have been constructed which would
adversely affect the use or operation of the Improvements; (ii) zoning
reclassification with respect to the Property which would materially and
adversely affect the valuation of the Secured Property; or (iii) unlawful use
of, or nuisance to exist upon, the Property.  Without limiting the generality of
the foregoing, Trustor will not, by act or omission (y) impair the integrity of
the Property as separate and apart from all other premises, or (z) permit or
suffer to permit the Property to be used by the public or any person or entity
in such manner as might make possible a claim of adverse usage or possession or
any implied dedication or easement.  As used herein, the term “Material
Alteration” shall mean any alteration, improvement or replacement (x) the cost
of which (including any related alteration, improvement or replacement) shall
exceed $500,000 (excluding tenant improvement work pursuant to Leases), or
(y) which (A) materially and adversely affects the mechanical, electrical,
heating, ventilating, air-conditioning or other building or operating systems of
any of the Improvements, (B) materially and adversely affects the structure or
structural soundness of any of the Improvements, (C) reduces or materially and
adversely affects the usability of loading docks or parking spaces or the access
to such loading docks or parking spaces from outside the Property, or
(D) otherwise has a material adverse effect on the Secured Property, the lien of
this Deed of Trust, or the ability of Trustor to perform the Obligations.

 

5.6           [intentionally omitted]

 

5.7           Transfer or Encumbrance of the Secured Property.  Except as
otherwise expressly provided in this Deed of Trust or permitted under the Credit
Agreement, no part of the Secured Property nor any interest of any nature
whatsoever therein shall in any manner be further encumbered, sold, transferred,
assigned or conveyed, or permitted to be further encumbered, sold, transferred,
assigned or conveyed without the prior consent of Beneficiary, which consent in
any and all circumstances may be withheld in the sole and absolute discretion of
Beneficiary.  The provisions of the foregoing sentence of this Section 5.7 shall
apply to each and every such further encumbrance, sale, transfer, assignment or
conveyance, regardless of whether or not Beneficiary has consented to, or waived
by its action or inaction its rights hereunder with respect to, any such
previous further encumbrance, sale, transfer, assignment or

 

12

--------------------------------------------------------------------------------


 

conveyance, and irrespective of whether such further encumbrance, sale,
transfer, assignment or conveyance is voluntary, by reason of operation of law
or is otherwise made.

 

5.8           Notice.  Any notice, report, demand or other instrument authorized
or required to be given or furnished (“Notices”) shall be in writing and shall
be given as follows:  (i) by hand delivery; (ii) by deposit in the United States
mail as first class certified mail, return receipt requested, postage paid;
(iii) by overnight nationwide commercial courier service; or (iv) by telecopy
transmission with a confirmation copy to be delivered by duplicate notice in
accordance with any of clauses (i) through (iii) above, in each case, to the
party intended to receive the same at the following address(es):

 

If to
Trustor:                                                                           
Westaff Support, Inc.
P.O. Box  9280
301 Lennon Lane
Walnut Creek, CA 94598
Attn:  Treasurer
Facsimile:  (925) 930–5361

 

With a copy to:                                                            
Westaff Support, Inc.
Legal Department
P.O. Box  9280
301 Lennon Lane
Walnut Creek, CA 94598
Attn:  General Counsel
Facsimile:  (925) 930–5361

 

If to Beneficiary:                                                       
General Electric Capital Corporation.
6130 Stoneridge Mall Road, Suite 300
Pleasanton, CA  94588
Attention:  Westaff Account Manager
Facsimile:  (925) 730 6496

 

With a copy to:                                                            
Latham & Watkins
633 W. 5th Street
Los Angeles, CA 90071
Facsimile:  (213) 891–8763
Attn:  Mary Ruhl, Esq.

 

Notice delivered in accordance with the foregoing shall be effective in
accordance with the Credit Agreement.  Notice for any party may be given by its
respective counsel.

 

5.9           Changes in Laws Regarding Taxation.  If after the date of this
Deed of Trust, the state in which the Property is located passes any law
imposing a tax, either directly or indirectly, on this Deed of Trust, or the
Obligations, then, Trustor, after written demand by Trustee or Beneficiary,
shall pay such tax prior to the delinquency thereof, or reimburse Trustee or
Beneficiary within fifteen (15) days after such written demand, as applicable. 
If any law of the state in which the Property is located prohibits Trustor from
paying the tax on this Deed of

 

13

--------------------------------------------------------------------------------


 

Trust, or the Obligations, or reimbursing Trustee or Beneficiary for payment
thereof, then the Obligations shall be due and payable within sixty (60) days
after written demand by Beneficiary to Trustor.  Nothing in this Section 5.9
shall require Trustor to pay any income, franchise or excise tax imposed upon
Trustee or Beneficiary.

 

5.10         Right of Entry.  Beneficiary and its agents shall have the right to
enter and inspect the Secured Property at all reasonable times, during Trustor’s
normal business hours and otherwise in accordance with the provisions of the
Credit Agreement.

 

5.11         Performance of Other Agreements.  Trustor shall observe and perform
each and every material term to be observed or performed by Trustor pursuant to
the terms of any agreement or recorded instrument affecting or pertaining to the
Secured Property.

 

5.12         Acceptance of Trust; Powers and Duties of Trustee.  Trustee accepts
this trust when this Deed of Trust is recorded.  From time to time upon written
request of Beneficiary and presentation of this Deed of Trust, or a certified
copy thereof, for endorsement, and without affecting the personal liability, if
any, of any person for payment of any indebtedness or performance of any
Obligation, Trustee may, without liability therefor and without notice: 
(a) reconvey all or any part of the Property; (b) consent to the making of any
map or plat thereof; (c) join in granting any easement thereon; (d) join in any
declaration of covenants and restrictions; or (e) join in any extension
agreement or any agreement subordinating the lien or charge hereof.  Except as
may otherwise be required by applicable law, Trustee or Beneficiary may from
time to time apply to any court of competent jurisdiction for aid and direction
in the execution of the trusts hereunder and the enforcement of the rights and
remedies available hereunder, and Trustee or Beneficiary may obtain orders or
decrees directing or confirming or approving acts in the execution of said
trusts and the enforcement of said remedies.  Trustee has no obligation to
notify any party of any pending sale or any action or proceeding unless held or
commenced and maintained by Trustee under this Deed of Trust.  Trustee shall not
be obligated to perform any act required of it hereunder unless the performance
of the act is requested in writing and Trustee is reasonably indemnified and
held harmless against loss, cost, liability and expense.

 

5.13         Compensation of Trustee; Exculpation.  Trustor shall pay to Trustee
reasonable compensation and reimbursement for services and expenses in the
administration of this trust, including, without limitation, reasonable
attorneys’ fees.  Beneficiary shall not directly or indirectly be liable to
Trustor or any other person as a consequence of:  (i) the exercise of the
rights, remedies or powers granted to Beneficiary in this Deed of Trust;
(ii) the failure or refusal of Beneficiary to perform or discharge any
obligation or liability of Trustor under any agreement related to the Secured
Property or under this Deed of Trust; or (iii) any loss sustained by Trustor or
any third party resulting from Beneficiary’s failure to lease the Property after
an Event of Default or from any other act or omission of Beneficiary in managing
the Property after an Event of Default unless the loss is caused by the willful
misconduct or gross negligence of Beneficiary and no such liability, in the
absence of Beneficiary’s willful misconduct or gross negligence, shall be
asserted or enforced against Beneficiary, all such liability being expressly
waived and released by Trustor.

 

14

--------------------------------------------------------------------------------


 

5.14         Substitution of Trustee.  From time to time, by a writing signed
and acknowledged by Beneficiary and recorded in the Office of the Recorder of
the County in which the Property is situated, Beneficiary may appoint another
trustee to act in the place and stead of Trustee or any successor.  Such writing
shall set forth any information required by applicable law.  The recordation of
such instrument of substitution shall discharge Trustee herein named and shall
appoint the new trustee as the trustee hereunder with the same effect as if
originally named trustee herein.  A writing recorded pursuant to the provisions
of this paragraph shall be conclusive proof of the proper substitution of such
new trustee.

 

5.15         Representations, Warranties and Covenants Concerning the Secured
Property.  Trustor represents, warrants and covenants as follows:

 

(a)           First Lien.  Upon the execution by Trustor and the recording of
this Deed of Trust, and upon the execution and filing of UCC–1 financing
statements or amendments thereto, Beneficiary will have a valid first lien on
the Secured Property and a valid security interest in the Equipment subject to
no liens, charges or encumbrances other than the Permitted Encumbrances.

 

(b)           Access/Utilities.  The Property and the Improvements have adequate
rights of access to public ways and is served by adequate water, sewer, sanitary
sewer and storm drain facilities.  All roads necessary for the full utilization
of the Property and the Improvements for their current purpose have been
completed and dedicated to public use and accepted by all governmental
authorities or are the subject of access easements for the benefit of the
Property.

 

(c)           Multiple Tax Lots.  The Property consists of multiple tax lots; no
portion of said tax lots covers property other than the Property or a portion of
the Property and no portion of the Property lies in any other tax lot.

 

(d)           Special Assessments.  Except as disclosed in the Title Policy,
there are no pending or, to the knowledge of Trustor, proposed special or other
assessments for public improvements or otherwise affecting the Property, nor, to
the knowledge of Trustor, are there any contemplated improvements to the
Property that may result in such special or other assessments.

 

(e)           Flood Zone.  The Property is not located in a special flood hazard
area as defined by the Federal Insurance Administration.

 

(f)            No Condemnation.  No part of any property subject to this Deed of
Trust has been taken in condemnation or other like proceeding to an extent which
would impair the value of the Secured Property or the usefulness of such
property, nor is any proceeding pending, threatened or known to be contemplated
for the partial or total condemnation or taking of the Secured Property.

 

(g)           No Labor or Materialmen Claims.  All parties furnishing labor and
materials have been paid in full and, except for such liens or claims insured
against by the policy of title insurance to be issued in connection with the
Loan, there are no mechanics’, laborers’ or materialmens’ liens or claims
outstanding for work, labor or

 

15

--------------------------------------------------------------------------------


 

materials affecting the Secured Property, whether prior to, equal with or
subordinate to the lien of this Deed of Trust.

 

(h)           No Purchase Options.  No tenant, person, party, firm, corporation
or other entity has an option to purchase the Secured Property, any portion
thereof or any interest therein.

 

(i)            Boundary Lines.  All of the Improvements which were included in
determining the appraised value of the Secured Property lie wholly within the
boundaries and building restriction lines of the Property, and no improvements
on adjoining properties encroach upon the Property, and no easements or other
encumbrances upon the Property encroach upon any of the Improvements, so as to
affect the value or marketability of the Improvements except those which are
insured against by title insurance.

 

(j)            Compliance with Laws.  To the Trustor’s knowledge, all federal,
state and local laws, rules and regulations applicable to the Secured Property,
including, without limitation, all zoning and building requirements and all
requirements of the Americans With Disabilities Act of 1990, as amended from
time to time (42 U.S.C. §12101 et seq.) have been satisfied or complied with,
except where any such failure to comply has not and will not result in a
material adverse effect to the value, use or operation of the Property.  Trustor
is in possession of all certificates of occupancy and all other licenses,
permits and other authorizations required by applicable law for the existing use
of the Property and the Improvements.  All such certificates of occupancy and
other licenses, permits and authorizations are valid and in full force and
effect.  Trustor covenants to comply with all conditions and requirements of all
licenses, permits and other authorizations as required by applicable law with
respect to the Property and the Improvements.

 

5.16         Indemnification.  In addition to any other indemnifications
provided herein, Trustor shall protect, defend, indemnify and save harmless
Beneficiary and the Lenders (collectively, the “Indemnified Parties”) from and
against all liabilities, obligations, claims, demands, damages, penalties,
causes of action, losses, fines, costs and expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) (collectively “Subject
Claims”), imposed upon or incurred by or asserted against the Indemnified
Parties by reason of (a) ownership of this Deed of Trust, the Secured Property
or any interest therein or receipt of any Rents; (b) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about the
Secured Property or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (c) any use,
nonuse or condition in, on or about the Secured Property or any part thereof or
on adjoining sidewalks, curbs, adjacent property or adjacent parking areas,
streets or ways; (d) any failure on the part of Trustor to perform or comply
with any of the terms of this Deed of Trust; (e) performance of any labor or
services or the furnishing of any materials or other property in respect of the
Secured Property or any part thereof; (f) any failure of the Secured Property to
comply with the Americans With Disabilities Act of 1990, as amended from time to
time (42 U.S.C. §12101 et seq.); (g) any representation or warranty made in this
Deed of Trust being false or misleading in any material respect as of the date
such representation or warranty was made; (h) any claim by brokers,

 

16

--------------------------------------------------------------------------------


 

finders or similar persons claiming to be entitled to a commission in connection
with any transaction involving the Secured Property or any part thereof under
any legal requirement or any liability asserted against the Indemnified Parties
with respect thereto; and (i) the claims of any lessee of any or any portion of
the Secured Property or any person acting through or under any lessee or
otherwise arising under or as a consequence of any Lease, with the exception of
any such Subject Claims which are imposed upon or incurred by or asserted
against the Indemnified Parties either by reason of the gross negligence or
willful misconduct of the Indemnified Parties and/or Trustee, or with respect to
any matter first arising after any foreclosure of Beneficiary’s interest in the
Secured Property or transfer of the Secured Property by deed in lieu of
foreclosure.  Any amounts payable to the Indemnified Parties by reason of the
application of this paragraph shall be secured by this Deed of Trust and shall
become immediately due and payable and shall bear interest at the Default Rate
(as defined in the Credit Agreement) from the date loss or damage is sustained
by the Indemnified Parties until paid.  The obligations and liabilities of
Trustor under this Section 5.16 shall survive and termination, satisfaction, or
assignment of this Deed of Trust and the exercise by Beneficiary of any of its
rights or remedies hereunder, including, but not limited to, the acquisition of
the Secured Property by foreclosure or a conveyance in lieu of foreclosure.

 

ARTICLE VI.  EVENTS OF DEFAULT AND REMEDIES

 

6.1           Events of Default.  The occurrence of any one or more of the
following events shall constitute an “Events of Default” under this Deed of
Trust:

 

(a)           (i) the failure of Trustor to pay or perform any obligation when
due under the Loan Documents; (ii) the failure of Trustor to perform or cause to
be performed any obligation, term or condition under this Deed of Trust and any
such failure shall remain unremedied for thirty (30) days or more; or (iii) the
failure of any representation or warranty of Trustor contained in this Deed of
Trust to be truthful in all material respects; or

 

(b)           if Trustor shall fail to pay prior to delinquency any installment
of any tax or assessment against the Secured Property, which tax or assessment
has become a lien on the Secured Property except where Trustor is challenging
such tax or assessment in accordance with Section 5.2(b) above; or

 

(c)           if the Secured Property shall become subject (i) to any tax lien
other than a lien for local real estate taxes and assessments not due and
payable, or (ii) to any lis pendens, notice of pendency, stop order, mechanic’s
or materialman’s lien or other lien of any nature whatsoever, with the exception
of any such liens which are the subject of any challenge by Trustor pursuant to
Section 5.2(b) above or are otherwise Permitted Encumbrances hereunder, and such
lien has not either be discharged of record or in the alternative insured or
bonded over to the reasonable satisfaction of Beneficiary within a period of
thirty (30) days after the same is filed or recorded, in each case irrespective
of whether the same is superior or subordinate in lien or other priority to the
lien of this Deed of Trust.

 

17

--------------------------------------------------------------------------------


 

6.2           Rights and Remedies.  At any time during the continuance of an
Event of Default, Beneficiary and/or Trustee shall have all of the following
rights and remedies:

 

(a)           To declare all Obligations immediately due and payable;

 

(b)           With or without notice, and without releasing Trustor from any
Obligation, and without becoming a mortgagee in possession, to cure any breach
or default of Trustor and, in connection therewith, to enter upon the Secured
Property and to do such acts and things as Beneficiary and/or Trustee deem
reasonably necessary to inspect, investigate, assess and protect the security
hereof, including, without limitation:  (i) to appear in and defend any action
or proceeding purporting to affect the security hereof or the rights or powers
of Beneficiary and/or Trustee hereunder; (ii) to pay, purchase, contest or
compromise any encumbrance, charge, lien or claim of lien which, in the sole
judgment of either Beneficiary or Trustee, is or may be senior in priority
hereto, the judgment of either Beneficiary or Trustee being conclusive as
between the parties hereto; (iii) to obtain insurance; (iv) to pay any premiums
or charges with respect to insurance required to be carried hereunder; (v) to
obtain a court order to enforce Beneficiary’s right to enter and inspect the
Secured Property; and/or (vi) to employ counsel, accountants, contractors and
other appropriate persons to assist them;

 

(c)           To commence and maintain an action or actions in any court of
competent jurisdiction to foreclose this instrument as a mortgage or to obtain
specific enforcement of the covenants of Trustor hereunder, and Trustor agrees
that such covenants shall be specifically enforceable by injunction or any other
appropriate equitable remedy and that for the purposes of any suit brought under
this subparagraph, Trustor waives the defense of laches and any applicable
statute of limitations;

 

(d)           To apply to a court of competent jurisdiction for and obtain
appointment of a receiver of the Property as a matter of strict right upon ex
parte application and without notice to Trustor and without regard to:  (i) the
adequacy of the security for the repayment of the Obligations; (ii) the
existence of a declaration that the Obligations are immediately due and payable;
or (iii) the filing of a notice of default; and Trustor hereby consents to such
appointment, waives any and all notices of and defenses to such appointment,
agrees that it will not oppose any such appointment, and hereby expressly agrees
that such appointment shall be made as a matter of absolute right to
Beneficiary; such appointment may be made either before or after sale, without
notice, without regard to the solvency or insolvency of Trustor at the time of
application for such receiver, and without regard to the then value of the
Secured Property or whether the same shall be then occupied as a homestead or
not; and Beneficiary hereunder or any employee or agent thereof may be appointed
as such receiver.  Such receiver shall have all powers and duties prescribed by
law in order to preserve the value, marketability or rentability of the Secured
Property or increase the income therefrom or protect the security hereof,
including, but not limited to, the power to make all necessary and needful
repairs, and to pay all taxes, assessments and charges against the Secured
Property and all premiums for insurance thereon, and the power to make leases to
be binding upon all parties, including Trustor, the purchaser at a sale pursuant
to a judgment of foreclosure and any person acquiring an interest in the Secured
Property after entry of a judgment of foreclosure.  In

 

18

--------------------------------------------------------------------------------


 

addition, such receiver shall also have the power to sue for or otherwise
collect the Rents, including those past due and unpaid, and to extend or modify
any then existing Leases, which extensions and modifications may provide for
terms to expire, or for options to tenants to extend or renew terms to expire,
beyond the maturity date of the Loan and beyond the date the issuance of a deed
or deeds to a purchaser or purchasers at a foreclosure sale, it being understood
and agreed that any such Leases, and the options or other provisions to be
contained therein, shall be binding upon Trustor and all the persons whose
interest in the Secured Property are subject to the lien hereof and upon the
purchaser or purchasers at any foreclosure sale, notwithstanding any redemption,
reinstatement, discharge of the Obligations, satisfaction of any foreclosure
judgment, or issuance of any certificate of sale or deed to any purchaser.  In
addition, such receiver shall have the power to collect the Rents during the
pendency of such foreclosure suit and, in case of a sale and deficiency, during
the full statutory period of redemption, if any, whether there be a redemption
or not, as well as during any further times when Trustor, except for the
intervention of such receiver, would be entitled to collection of such Rents,
and such receiver shall have all other powers which may be necessary or are
usual in such cases for the protection, possession, control, management and
operation of the Secured Property during the whole of said period.  The court
may, from time to time, authorize the receiver to apply the net income from the
Secured Property in payment in whole or in part of the Obligations or the
indebtedness secured by a decree foreclosing this Deed of Trust, or any taxes or
liens which may become superior to the lien hereof or of such decree, or to any
loan deficiency owed by Trustor to Beneficiary in case of a sale and deficiency.

 

(e)           To enter upon, possess, manage and operate the Secured Property or
any part thereof; to take and possess all documents, books, records, papers and
accounts of Trustor or the then owner of the Secured Property; to make,
terminate, enforce or modify leases of the Secured Property upon such terms and
conditions as Beneficiary deems proper; to elect to disaffirm any Lease made
subsequent to this Deed of Trust without Beneficiary’s prior written consent; to
make repairs, alterations and improvements to the Secured Property necessary, in
Beneficiary’s sole judgment, to protect or enhance the security hereof; to
conduct a marketing or leasing program with respect to the Secured Property, or
employ a marketing or leasing agent or agents to do so, directed to the leasing
or sale of the Secured Property under such terms and conditions as Beneficiary
may in its sole discretion deem appropriate or desirable; to employ such
contractors, subcontractors, materialmen, architects, engineers, consultants,
managers, brokers, marketing agents, or other employees, agents, independent
contractors or professionals, as Beneficiary may in its sole discretion deem
appropriate or desirable to implement and effectuate the rights and powers
herein granted; to maintain actions in forcible entry and detainer, ejectment
for possession and actions in distress for rent; to delegate or assign any and
all rights and powers given to Beneficiary or Trustee by this Deed of Trust; and
to do any acts which Beneficiary or Trustee in their sole discretion deems
appropriate or desirable to protect the security hereof and use such measures,
legal or equitable, as Beneficiary or Trustee may in their sole discretion deem
appropriate or desirable to implement and effectuate the provisions of this Deed
of Trust.  In such event, Beneficiary shall have, and Trustor hereby gives and
grants to Beneficiary, the right, power and authority to make and enter into
Leases, licenses and occupancy agreements with respect

 

19

--------------------------------------------------------------------------------


 

to the Secured Property or portions thereof for such Rents and for such periods
of occupancy and upon conditions and provisions as Beneficiary may deem
desirable in its sole discretion, and Trustor expressly acknowledges and agrees
that the term of such Lease, license or occupancy agreement may extend beyond
the date of any foreclosure sale of the Security Property; it being the
intention of Trustor that in such event Beneficiary shall be deemed to be and
shall be the attorney-in-fact of Trustor for the purpose of making and entering
into Leases, licenses or occupancy agreements of parts or portions of the
Secured Property for the Rents and upon the terms, conditions and provisions
deemed desirable to Beneficiary in its sole discretion and with like effect as
if such Leases, licenses or occupancy agreements had been made by Trustor as the
owner in fee simple of the Secured Property free and clear of any conditions or
limitations established by this Deed of Trust.  Beneficiary shall have the right
to apply the net income generated from the Secured Property, after allowing a
reasonable fee for the collection thereof and for the management and leasing of
the Secured Property, to the payment of operating expenses, taxes, insurance
premiums and other charges applicable to the Secured Property, or in reduction
of the Obligations in such order and manner as Beneficiary shall select.  The
power and authority hereby given and granted by Trustor to Beneficiary shall be
deemed to be coupled with an interest, shall not be revocable by Trustor so long
as any of the Obligations remains outstanding, shall survive the voluntary or
involuntary dissolution of Trustor and shall not be affected by any disability
or incapacity suffered by Trustor subsequent to the date hereof.  In connection
with any action taken by Beneficiary pursuant to this Section, Beneficiary shall
not be liable for any loss sustained by Trustor resulting from any failure to
let the Secured Property, or any part thereof, or from any other act or omission
of Beneficiary in managing the Secured Property, nor shall Beneficiary be
obligated to perform or discharge any obligation, duty or liability under any
Lease, license or occupancy agreement covering the Secured Property or any part
thereof or under or by reason of this instrument or the exercise of rights or
remedies hereunder.  Nothing in this Section shall impose on Beneficiary any
duty, obligation or responsibility for the control, care, management or repair
of the Secured Property, or for the carrying out of any of the terms and
conditions of any such Lease, license or occupancy agreement, nor shall it
operate to make Beneficiary responsible or liable for any waste committed on the
Secured Property by the tenants or by any other parties or for any dangerous or
defective condition of the Secured Property, or for any negligence in the
management, upkeep, repair or control of the Secured Property, unless any such
loss or damage arises from the gross negligence or willful misconduct of
Beneficiary.  Trustor hereby assents to, ratifies and confirms any and all
actions of Beneficiary with respect to the Secured Property taken under this
Section.

 

(f)            To execute a written notice of such default and of the election
to cause the Secured Property to be sold to satisfy the Obligations.  Trustee
shall give and record such notice as the law then requires as a condition
precedent to a foreclosure sale.  When the minimum period of time required by
law after such notice has elapsed, Trustee, without notice to or demand upon
Trustor except as required by law, shall sell the Secured Property at the time
and place of sale fixed by it in the notice of sale, at one or several sales,
either as a whole or in separate parcels and in such manner and order, all as
Beneficiary in its sole discretion may determine, at public auction to the
highest bidder

 

20

--------------------------------------------------------------------------------


 

for cash, in lawful money of the United States, payable at time of sale. 
Neither Trustor nor any other person or entity other than Beneficiary shall have
the right to direct the order in which the Secured Property is sold.  Subject to
requirements and limits imposed by law, Trustee may from time to time postpone
sale of all or any portion of the Secured Property by public announcement at
such time and place of sale, and from time to time may postpone the sale by
public announcement at the time and place fixed by the preceding postponement. 
The power of sale under this Deed of Trust shall not be exhausted by any one or
more sales (or attempts to sell) as to all or any portion of the Secured
Property remaining unsold, but shall continue unimpaired until all of the
Secured Property has been sold by exercise of the power of sale in this Deed of
Trust and all Obligations have been paid and discharged in full.  Trustee shall
deliver to the purchaser at such sale a deed conveying the Secured Property or
portion thereof so sold, but without any covenant or warranty, express or
implied.  The recitals in the deed of any matters or facts shall be conclusive
proof of the truthfulness thereof.  Any person, including Trustee, Trustor or
Beneficiary, may purchase at the sale;

 

(g)           To resort to and realize upon the security hereunder and any other
security now or hereafter held by Beneficiary concurrently or successively and
in one or several consolidated or independent judicial actions or lawfully taken
non-judicial proceedings, or both, and to apply the proceeds received upon the
Obligations all in such order and manner as Trustee and Beneficiary or either of
them determine in their sole discretion;

 

(h)           To exercise such other rights Trustee or Beneficiary may have with
respect to the Secured Property under this Deed of Trust, the CUCC or otherwise
at law; and

 

(i)            To exercise such other rights as Trustee or Beneficiary may have
at law or equity or pursuant to the terms and conditions of this Deed of Trust.

 

Upon sale of the Secured Property at any judicial or non-judicial foreclosure,
Beneficiary may credit bid (as determined by Beneficiary in its sole and
absolute discretion) all or any portion of the Obligations.

 

In connection with any sale or sales hereunder, Beneficiary may elect to treat
any of the Secured Property which consists of a right in action or which is
property that can be severed from the real property covered hereby or any
improvements thereon without causing structural damage thereto as if the same
were personal property or a fixture, as the case may be, and dispose of the same
in accordance with applicable law, separate and apart from the sale of real
property.  Any sale of any personal property or fixtures hereunder shall be
conducted in any manner permitted by the CUCC.

 

6.3           Application of Foreclosure Sale Proceeds.  In the event of any
foreclosure sale, Trustee shall apply the proceeds of such sale in the following
order of priority:  First, to Fees and reimbursable expenses of the Beneficiary
and the Applicable Agent (as defined in the Credit Agreement) then due and
payable pursuant to any of the Loan Documents; Second, to the Obligations of the
Trustor in such order as determined by Beneficiary until all Obligations have
been paid in full, and then as required by law.

 

21

--------------------------------------------------------------------------------


 

6.4           No Cure or Waiver.  Neither Beneficiary’s nor Trustee’s nor any
receiver’s entry upon and taking possession of all or any part of the Secured
Property, nor any collection of rents, issues, profits, insurance proceeds,
condemnation proceeds or damages, other security or proceeds of other security,
or other sums, nor the application of any collected sum to any Obligation, nor
the exercise of any other right or remedy by Trustee or Beneficiary or any
receiver shall cure or waive any default or notice of default under this Deed of
Trust or any other Loan Document, or nullify the effect of any notice of default
or sale (unless all Obligations then due have been paid or performed in
accordance with their terms and Trustor has cured all other defaults hereunder),
or impair the status of the security, or prejudice Trustee or Beneficiary in the
exercise of any right or remedy, or be construed as an affirmation by
Beneficiary of any tenancy, lease or option or a subordination of the lien of
this Deed of Trust.

 

6.5           Payment of Costs, Expenses and Attorneys’ Fees.  Trustor agrees to
pay to Beneficiary upon demand all costs and expenses incurred by Trustee or
Beneficiary in the enforcement of the terms and conditions of this Deed of Trust
(including, without limitation, statutory trustee’s fees, court costs and
attorneys’ fees, whether incurred in litigation or not) with interest from the
date of expenditure until said sums have been paid at the Default Rate (as
defined in the Credit Agreement).

 

6.6           Power to File Notices and Cure Defaults.  Trustor hereby
irrevocably appoints Beneficiary and its successors and assigns, as its
attorney-in-fact, which agency is coupled with an interest to:  (a) execute
and/or record any notices of completion, cessation of labor, or any other
notices that Beneficiary deems appropriate to protect Beneficiary’s interest;
and (b) upon the occurrence of an Event of Default, perform any obligation of
Trustor hereunder; provided, however, that:  (i) Beneficiary as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Beneficiary; and (ii) Beneficiary shall not be liable to Trustor or
any other person or entity for any failure to act under this Section.

 

6.7           Rights Cumulative, No Waiver.  All rights, powers and remedies of
Trustee and/or Beneficiary provided in this Deed of Trust, may be exercised at
any time by Beneficiary, except as expressly provided herein, and from time to
time after the occurrence of any Event of Default, are cumulative and not
exclusive, may be pursued singularly, successively, or together at the sole
discretion of Trustee and/or Beneficiary, and shall be in addition to any other
rights, powers or remedies provided by law or equity.  The failure to exercise
any such right or remedy shall in no event be construed as a waiver or a release
thereof.  Trustee’s or Beneficiary’s exercise of any right or remedy shall not
constitute a cure of any Event of Default unless all sums then due and payable
to Beneficiary under the Loan Documents or under this Deed of Trust are repaid
and Trustor has cured all other defaults.  No waiver shall be implied from any
failure of Beneficiary to take, or any delay by Beneficiary in taking, action
concerning any Event of Default, or from any previous waiver of any similar or
unrelated Event of Default.  Any waiver or approval under the Loan Documents or
under this Deed of Trust must be in writing and shall be limited to its specific
terms.

 

6.8           Trustor’s Waiver of Guarantor Rights.

 

(a)           Conditions to Exercise of Rights.  Trustor hereby waives any right
it may now or hereafter have to require Beneficiary, as a condition to the
exercise of any remedy

 

22

--------------------------------------------------------------------------------


 

or other right against Trustor hereunder or under any other document executed by
Trustor in connection with any Obligation:  (i) to proceed against any
US Borrower or UK Borrower, or against any other collateral assigned to
Beneficiary by Trustor, by any US Borrower or UK Borrower, or by any guarantor;
(ii) to pursue any other right or remedy in Beneficiary’s power; (iii) to give
notice of the time, place or terms of any public or private sale of real or
personal property collateral assigned to Beneficiary by any US Borrower or
UK Borrower or any guarantor; or (iv) to make or give (except as otherwise
expressly provided in the Credit Agreement) any presentment, demand, protest,
notice of dishonor, notice of protest or other demand or notice of any kind in
connection with any Obligation or any collateral (other than the Secured
Property) for any Obligation.

 

(b)           Defenses.  Trustor hereby waives any defense it may now or
hereafter have that relates to:  (i) any disability or other defense of
UK Borrower or any US Borrower, or other person; (ii) the cessation, from any
cause other than full performance, of the obligations of UK Borrower or any
US Borrower, or any other person; (iii) the application of the proceeds of the
Credit Agreement, by UK Borrower or any US Borrower, or other person, for
purposes other than the purposes represented to Trustor by UK Borrower or any
US Borrower, otherwise intended or understood by Trustor, or UK Borrower or any
US Borrower; (iv) any act or omission by Beneficiary which directly or
indirectly results in or contributes to the release of UK Borrower or any
US Borrower, or other person or any collateral for any Obligation; (v) the
unenforceability or invalidity of any collateral assignment (other than this
Deed of Trust) or guaranty with respect to any Obligation, or the lack of
perfection or continuing perfection or lack of priority of any lien (other than
the lien hereof) which secures any Obligation; (vi) any failure of Beneficiary
to marshal assets in favor of Trustor or any other person; (vii) any
modification of any Obligation, including any renewal, extension, acceleration
or increase in interest rate; (viii) any law which provides that the obligation
of a surety or guarantor must neither be larger in amount nor in other respects
more burdensome than that of the principal or which reduces a surety’s or
guarantor’s obligation in proportion to the principal obligation; (ix) any right
of subrogation, any right to enforce any remedy which Beneficiary may have
against UK Borrower or any US Borrower and any right to participate in, or
benefit from, any security for the Credit Agreement now or hereafter held by
Beneficiary; (x) any defense based upon Beneficiary’s failure to disclose to
Trustor any information concerning UK Borrower’s or any US Borrower’s financial
condition or any other circumstances bearing on UK Borrower’s or any
US Borrower’s ability to pay all sums payable under the Credit Agreement and the
other Loan Documents; (xi) any failure of Beneficiary to file or enforce a claim
in any bankruptcy or other proceeding with respect to any person; (xii) the
election by Beneficiary, in any bankruptcy proceeding of any person, of the
application or non-application of Section 1111(b)(2) of the United States
Bankruptcy Code; (xiii) any extension of credit or the grant of any lien under
Section 364 of the United States Bankruptcy Code; (xiv) any use of cash
collateral under Section 363 of the United States Bankruptcy Code; and (xv) any
agreement or stipulation with respect to the provision of adequate protection in
any bankruptcy proceeding of any person.

 

23

--------------------------------------------------------------------------------


 

(c)           Subrogation.  Trustor hereby waives, until such time as all
Obligations are fully paid and performed and all commitments to extend further
financing under the Credit Agreement have been terminated, any right to
participate in any collateral now or hereafter assigned to Beneficiary with
respect to any Obligation.

 

(d)           Borrower Information.  Trustor warrants and agrees:  (i) that
Trustor has not relied, and will not rely, on any representations or warranties
by Beneficiary to Trustor with respect to the credit worthiness of UK Borrower
or any US Borrower or the prospects of repayment of any Obligation from sources
other than the Secured Property; (ii) that Trustor has adequate means of
obtaining from UK Borrower and US Borrowers on a continuing basis financial and
other information pertaining to the business operations, if any, and financial
condition of UK Borrower and any US Borrowers; (iii) that Trustor assumes full
responsibility for keeping informed with respect to UK Borrower’s and each
US Borrower’s business operations, if any, and financial condition; (iv) that
Beneficiary shall have no duty to disclose or report to Trustor any information
now or hereafter known to Beneficiary with respect to any Borrower, including,
without limitation, any information relating to any of Borrower’s business
operations or financial condition; and (v) that Trustor is familiar with the
terms and conditions of the Credit Agreement.

 

(e)           Reinstatement of Lien.  Beneficiary’s rights hereunder shall be
reinstated and revived, and the enforceability of this Deed of Trust shall
continue, with respect to any amount at any time paid on account of any
obligations under the Credit Agreement or any other Loan Document which
Beneficiary is thereafter required to restore or return in connection with a
bankruptcy, insolvency, reorganization or similar proceeding with respect to any
Credit Party (as defined in the Credit Agreement).

 

(f)            Lawfulness and Reasonableness.  Trustor warrants that all of the
waivers in this Deed of Trust are made with full knowledge of their
significance, and of the fact that events giving rise to any defense or other
benefit waived by Trustor may destroy or impair rights which Trustor would
otherwise have against Beneficiary, UK Borrower or any US Borrower, or against
collateral.  Trustor agrees that all such waivers are reasonable under the
circumstances and further agrees that, if any such waiver is determined (by a
court of competent jurisdiction) to be contrary to any law or public policy, the
other waivers herein shall nonetheless remain in full force and effect.

 

(g)           Enforceability.  Trustor hereby acknowledges that:  (i) the
obligations undertaken by Trustor in this Deed of Trust are complex in nature,
and (ii) numerous possible defenses to the enforceability of these obligations
may presently exist and/or may arise hereafter, and (iii) as part of
Beneficiary’s consideration for entering into this transaction, Beneficiary has
specifically bargained for the waiver and relinquishment by Trustor of all such
defenses, and (iv) Trustor has had the opportunity to seek and receive legal
advice from skilled legal counsel in the area of financial transactions of the
type contemplated herein.  Given all of the above, Trustor does hereby represent
and confirm to Beneficiary that Trustor is fully informed regarding, and that
Trustor does thoroughly understand:  (A) the nature of all such possible
defenses, and (B) the circumstances under which such defenses may arise, and
(C) the benefits which such defenses might confer

 

24

--------------------------------------------------------------------------------


 

upon Trustor, and (D) the legal consequences to Trustor of waiving such
defenses.  Trustor acknowledges that Trustor makes this Deed of Trust with the
intent that this Deed of Trust and all of the informed waivers herein shall each
and all be fully enforceable by Beneficiary, and that Beneficiary is induced to
enter into this transaction in material reliance upon the presumed full
enforceability thereof.

 

ARTICLE VII.  MISCELLANEOUS PROVISIONS

 

7.1           Governing Law.  This Deed of Trust shall be governed by and
construed in accordance with the laws of the State of California without
reference to conflicts of law rules.

 

7.2           Consent to Jurisdiction.  Trustor irrevocably submits to the
jurisdiction of:  (a) any state or federal court sitting in the City and County
of San Francisco, State of California, over any suit, action or proceeding,
arising out of or relating to this Deed of Trust; and (b) any state court
sitting in the county of the state where the Property are located over any suit,
action or proceeding, brought by Trustee or Beneficiary related to the exercise
of the power of sale under this Deed of Trust or any action brought by
Beneficiary to enforce its rights with respect to the Secured Property.  Trustor
irrevocably waives, to the fullest extent permitted by law, any objection that
Trustor may now or hereafter have to the laying of venue of any such suit,
action, or proceeding brought in any such court and any claim that any such
suit, action, or proceeding brought in any such court has been brought in an
inconvenient forum.

 

7.3           Further Acts.  Trustor will, at the cost of Trustor, and without
expense to Trustee or Beneficiary do, execute, acknowledge and deliver all and
every such further acts, deeds, conveyances, mortgages, assignments, notices of
assignments, transfers and assurances as Trustee or Beneficiary shall, from time
to time, require for the better assuring, conveying, assigning, transferring and
confirming unto Trustee or Beneficiary of the property and rights hereby
mortgaged or intended now or hereafter so to be, or which Trustor may be or may
hereafter become bound to convey or assign to Trustee or Beneficiary or for
carrying out the intention or facilitating the performance of the terms of this
Deed of Trust or for filing, registering or recording this Deed of Trust and, on
demand, will execute and deliver and hereby authorizes Beneficiary to execute in
the name of Trustor to the extent Beneficiary may lawfully do so, one or more
financing statements, chattel mortgages or comparable security instruments, to
evidence more effectively the lien hereof upon the Secured Property.

 

7.4           Headings.  The headings, titles and captions of various sections
of this Deed of Trust are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

 

7.5           Limitation of Interest.  This Deed of Trust is subject to the
express condition that at no time shall Trustor be obligated or required to pay
interest at a rate which could subject Beneficiary to either civil or criminal
liability as a result of being in excess of the maximum interest rate which
Trustor is permitted by law to contract or agree to pay.  If by the terms of
this Deed of Trust Trustor is at any time required or obligated to pay interest
at a rate in excess of such maximum rate, the rate of interest shall be deemed
to be immediately reduced to such maximum rate and the interest payable shall be
computed at such maximum rate and all

 

25

--------------------------------------------------------------------------------


 

prior interest payments in excess of such maximum rate shall be applied and
shall be deemed to have been payments in reduction of the principal balance of
the Obligations.

 

7.6           Sole Discretion of Beneficiary.  Except as may otherwise be
expressly provided to the contrary, wherever pursuant to this Deed of Trust,
Beneficiary or Trustee exercises any right given to Beneficiary or Trustee to
consent or not consent, or to approve or disapprove, or any arrangement or term
is to be satisfactory to Beneficiary or Trustee the decision of Beneficiary or
Trustee to consent or not consent, or to approve or disapprove or to decide that
arrangements or terms are satisfactory or not satisfactory, shall be in the sole
but reasonable discretion of Beneficiary or Trustee, as applicable.

 

7.7           Reasonableness.  If at any time Trustor believes that Beneficiary
has not acted reasonably in granting or withholding any approval or consent
under this Deed of Trust, as to which approval or consent either Beneficiary has
expressly agreed to act reasonably, or absent such agreement, a court of law
having jurisdiction over the subject matter would require Beneficiary to act
reasonably, then Trustor’s sole remedy shall be to seek injunctive relief or
specific performance and no action for monetary damages or punitive damages
shall in any event or under any circumstances be maintained by Trustor against
Beneficiary.

 

7.8           Recovery of Sums Required To Be Paid.  Beneficiary shall have the
right from time to time to take action to recover any sum or sums which
constitute a part of the Obligations as the same become due, without regard to
whether or not the balance of the Obligations shall be due, and without
prejudice to the right of Beneficiary thereafter to bring an action of
foreclosure, or any other action, for a default or defaults by Trustor existing
at the time such earlier action was commenced.

 

7.9           Authority.  Trustor (and the undersigned representative of
Trustor, if any) has full power, authority and legal right to execute this Deed
of Trust, and to mortgage, give, grant, bargain, sell, convey, confirm and
assign the Secured Property pursuant to the terms hereof and to keep and observe
all of the terms of this Deed of Trust on Trustor’s part to be performed.

 

7.10         Severability.  If any term, covenant or condition of this Deed of
Trust shall be held to be invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, this Deed of Trust shall be construed without
such provision.

 

7.11         Counterparts.  This Deed of Trust may be executed in any number of
counterpart originals and each such counterpart original shall be deemed to
constitute but one and the same instrument.

 

7.12         Waiver of Notice.  Trustor shall not be entitled to any notices of
any nature whatsoever from Beneficiary except with respect to matters for which
this Deed of Trust or applicable law specifically and expressly provides for the
giving of notice by Beneficiary to Trustor, and Trustor hereby expressly waives
the right to receive any notice from Beneficiary with respect to any matter for
which this Deed of Trust or applicable law do not specifically and expressly
provide for the giving of notice by Beneficiary to Trustor.

 

26

--------------------------------------------------------------------------------


 

7.13         No Oral Change.  This Deed of Trust may only be modified, amended
or changed by an instrument in writing signed by Trustor and Beneficiary, and
may only be released, discharged or satisfied of record by an instrument in
writing signed by Beneficiary.  No waiver of any term, covenant or provision of
this Deed of Trust shall be effective unless given in writing by Beneficiary and
if so given by Beneficiary shall only be effective in the specific instance in
which given.

 

7.14         Absolute and Unconditional Obligation.  Trustor acknowledges that
Trustor’s obligation to pay the Obligations in accordance with the provisions of
this Deed of Trust is and shall at all times continue to be absolute and
unconditional in all respects other than upon full satisfaction of all
obligations of the Credit Parties under the Credit Agreement and the other Loan
Documents other than unmatured indemnity obligations, and shall at all times be
valid and enforceable irrespective of any other agreements or circumstances of
any nature whatsoever which might otherwise constitute a defense to this Deed of
Trust or the obligation of Trustor thereunder to pay the Obligations or the
obligations of any other person relating to this Deed of Trust other than the
full satisfaction of all obligations of the Credit Parties under the Credit
Agreement and the other Loan Documents other than unmatured indemnity
obligations and Trustor absolutely, unconditionally and irrevocably waives any
and all right to assert any defense, setoff, counterclaim or crossclaim of any
nature whatsoever with respect to the obligation of Trustor to pay the
Obligations in accordance with the provisions of this Deed of Trust or the
obligations of any other person relating to this Deed of Trust, other than upon
full satisfaction of all obligations of the Credit Parties under the Credit
Agreement and the other Loan Documents other than unmatured indemnity
obligations, in any action or proceeding brought by Beneficiary to collect the
Obligations, or any portion thereof, or to enforce, foreclose and realize upon
the lien and security interest created by this Deed of Trust or any other
document or instrument securing repayment of the Obligations, in whole or in
part.

 

7.15         [Intentionally deleted]

 

7.16         WAIVER OF TRIAL BY JURY.  TRUSTOR HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS DEED OF TRUST, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY
IS GIVEN KNOWINGLY AND VOLUNTARILY BY TRUSTOR, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE.  BENEFICIARY IS HEREBY AUTHORIZED TO FILE A COPY OF
THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
TRUSTOR.

 

7.17         Waiver of Statutory Rights.  To the full extent permitted by law,
Trustor hereby covenants and agrees that it will not at any time insist upon or
plead, or in any manner whatsoever claim or take any advantage of, any stay,
exemption or extension law or any so-called “moratorium law” now or at any time
hereafter in force, nor claim, take or insist upon any benefit or advantage of
or from any law now or hereafter in force providing for the valuation or

 

27

--------------------------------------------------------------------------------


 

appraisement of the Secured Property, or any part thereof, prior to any sale or
sales thereof to be made pursuant to any provisions herein contained, or to any
decree, judgment or order of any court of competent jurisdiction; or claim or
exercise any rights under any statute now or hereafter in force to redeem the
property, or any part thereof, or relating to the marshaling thereof, upon
foreclosure sale or other enforcement hereof.  To the full extent permitted by
law, Trustor hereby expressly waives any and all rights to reinstatement and
redemption, on its own behalf, on behalf of all persons claiming or having an
interest (direct or indirect) by, through or under Trustor and on behalf of each
and every person acquiring any interest in or title to the Secured Property
subsequent to the date hereof, it being the intent hereof that any and all such
rights of reinstatement and redemption of Trustor and such other persons, are
and shall be deemed to be hereby waived to the full extent permitted by
applicable law.  To the full extent permitted by law, Trustor hereby waives any
statute of limitations applicable to this Deed of Trust.  To the full extent
permitted by law, Trustor agrees that it will not, by invoking or utilizing any
applicable law or laws or otherwise, hinder, delay or impede the exercise of any
right, power or remedy herein or otherwise granted or delegated to Trustee or
Beneficiary, but will suffer and permit the exercise of every such right, power
and remedy as though no such law or laws have been or will have been made or
enacted.  To the full extent permitted by law, Trustor hereby agrees that no
action for the enforcement of the lien or any provision hereof shall be subject
to any defense which would not be good and valid in an action at law upon the
Note.

 

7.18         Solvency, Binding Effect and Enforceability.  Trustor is (and,
after giving effect to this Deed of Trust, will be) Solvent (as defined in the
Credit Agreement).  This Deed of Trust is the legal, valid and binding
obligation of the Trustor enforceable in accordance with its terms.

 

7.19         Relationship.  The relationship of Beneficiary to Trustor hereunder
is strictly and solely that of collateral agent for the benefit of lenders and
nothing contained in this Deed of Trust, or any other document or instrument now
or hereafter executed and delivered in connection therewith or otherwise in
connection with the Loan Documents secured hereby is intended to create, or
shall in any event or under any circumstance be construed as creating, a
partnership, joint venture, tenancy-in-common, joint tenancy or other
relationship of any nature whatsoever between Beneficiary and Trustor other than
as collateral agent for the benefit of lenders and guarantor.

 

7.20         Non Waiver.  The failure of Beneficiary to insist upon strict
performance of any term of this Deed of Trust shall not be deemed to be a waiver
of any term of this Deed of Trust.

 

7.21         Reconveyance.  Upon satisfaction of all Obligations secured by this
Deed of Trust with the exception of any unmatured indemnity obligations set
forth hereunder and termination of all commitments to extend financing under the
Credit Agreement, Beneficiary shall, or shall cause Trustee to, reconvey the
Property and shall surrender this Deed of Trust and all notes evidencing debt,
if any, secured by this Deed of Trust to the Trustor.  Such reconveyance shall
be completed in accordance with the provisions of Section 2941 of the California
Civil Code.  Notwithstanding the foregoing, in the event that Trustor sells the
Property in compliance with the Credit Agreement, upon application of the
proceeds thereof in accordance with the Credit Agreement, Beneficiary shall
cause Trustee to reconvey the Property and

 

28

--------------------------------------------------------------------------------


 

surrender the Deed of Trust in accordance with the provisions of Section 2941 of
the California Civil Code.

 

[Signature page follows]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Trustor has duly executed this Deed of Trust as of the day
and year first above written.

 

 

 

WESTAFF SUPPORT, INC.,

 

 

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

 

 

Name: Dirk A. Sodestrom

 

 

 

Title: Senior Vice President and Chief Financial Officer

 

30

--------------------------------------------------------------------------------


 

CERTIFICATE OF ACKNOWLEDGEMENT

 

State of California

 

County of San Francisco

 

 

On May 16, 2002, before me, Tony Klein, Notary Public, personally appeared DIRK
A. SODESTROM

 

o personally known to
me                                                                 ý proved to
me on the basis of satisfactory evidence

to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

 

 

  /s/ Tony Klein

 

 

 

Tony Klein

 

[Notary Seal]

 

31

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Description of Property

 

That certain real property situated in the State of California, County of Contra
Costa and described as follows:

 

PARCEL ONE:

 

LOT 13, SUBDIVISION 5886, FILED FEBRUARY 17, 1981, IN BOOK 249 OF MAPS, PAGE 13,
CONTRA COSTA COUNTY RECORDS.

 

PARCEL TWO:

 

AN EASEMENT AND RIGHT-OF-WAY IN, ON, OVER AND UNDER PARCEL A OF SAID
SUBDIVISION, HEREINBEFORE DESCRIBED, FOR INGRESS, EGRESS, ROADS, STREETS, WALKS,
DRIVEWAYS, PARKING AREAS, SUBSURFACE WIRES AND CONDUITS FOR THE TRANSMISSION OF
ELECTRICITY FOR LIGHTING, HEATING, POWER, TELEPHONE, CONNECTION THEREWITH, AND
PUBLIC SEWERS, SEWAGE DISPOSAL SYSTEMS, STORM WATER DRAINS, LAND DRAINS AND
PIPES, WATER SYSTEMS, SPRINKLING SYSTEMS, WATER HEATING AND GAS LINES OR PIPES,
AND ALL EQUIPMENT IN CONNECTION THEREWITH, AND PUBLIC UTILITIES, TOGETHER WITH
THE RIGHT TO MAINTAIN THE SAME AND THE RIGHT TO CONVEY THE SAME TO OTHERS.

 

ASSESSOR’S PARCEL NO. 143-130-013

 

PARCEL THREE:

 

PARCEL B, AS SAID PARCEL IS SHOWN ON THE PARCEL MAP FILED SEPTEMBER 1, 1972,
BOOK 23 OF PARCEL MAPS, PAGE 48, CONTRA COSTA COUNTY RECORDS.

 

ASSESSOR’S PARCEL NO. 143-040-066

 

32

--------------------------------------------------------------------------------

